                                 Case 2:19-cv-02001-GMN-BNW Document 19
                                                                     18 Filed 07/23/20
                                                                              07/21/20 Page 1 of 2




                             l    McCormick, Barstow, Sheppard,
                                  Wayte & Carruth LLP
                            2     Wade M. Hansard
                                  Nevada Bar No. 8104
                            3       wade.hansard@mccormickbarstow.com
                                  Jonathan W. Carlson
                            4     Nevada Bar No. 10536
                                   jonathan. carlson@mccorm ickbarstow. com
                            5     Renee M. Maxfield
                                  Nevada Bar No. 12814
                            6       renee.maxfield@mccormickbarstow.com
                                  8337 West Sunset Road, Suite 350
                             7    Las Vegas, Nevada 89113
                                  Telephone:    (702) 949-1100
                             8    Facsimile:     (702) 949-1101

                             9 Attorneys for GEICO CASUALTY COMPANY

                            10
                                                              UNITED STATES DISTRICT COURT
                            11
                                                                    DISTRICT OF NEVADA
                            12

                            13
                               JULIEANNA SALDANA-JACINTO,                         Case No. 2:19-cv-02001-GMN-BNW
                            14 individually,
                                                                                  STIPULATION AND ORDER FOR
                            15                  Plaintiff,                        DISMISSAL WITH PREJUDICE

                            16            v.
                            17     GEICO CASUALTY COMPANY,
                                   individually; DOES I - X; and ROE
                            18     CORPORATIONS I - X, inclusive,

                            19                  Defendants.

                            20

                            21            IT IS HEREBY STIPULATED by the parties above named, by and through their respective

                            22 counsel of record, that the above-entitled matter be dismissed with prejudice.

                            23     III

                            24 I II

                            25     I II

                            26 I II
                            27 I II

                            28 I I I
McCORMICK, BARSTOW,
 SHEPPARD. WAYTE &
     CARRUTH LLP
                                                                                             Case No. 2: I 9-cv-O20O1-GMN-BNW
BJ31 W SUNSET RD ~urn: J~
   LJ<3.VE~S.tfl/B!';11t~
                                                     STIPULATION AND ORDER FOR DISMISSAL WITH PREJUDICE
                                     Case 2:19-cv-02001-GMN-BNW Document 19
                                                                         18 Filed 07/23/20
                                                                                  07/21/20 Page 2 of 2




                                 1             Each party will bear their own costs and attorneys' fees.

                                2              DATED this 21 day of         J \,( \/        , 2020

                                3                                                  RiCHARD HARRIS LA W FIRM

                                4
                                                                                        ~s:l1ofo'l

                                 5
                                                                                   By                       for--
                                                                                         ~ Nevada Bar No. 13524
                                 6                                                       801 South Fourth Street
                                                                                         Las Vegas, Nevada 891 01
                                 7                                                       Tel. (702) 444-4444

                                 8                                                       Attorneys for Plaintiff

                                 9
                                                   DATED this   ll day of   ~v...~          , 2020
                                10

                                ll

                                12

                                13                                                 By
                                                                                                         rd, Nevada Bar No. 8104
                                14                                                       Jonathan       arlson, Nevada Bar No. I 0536
                                                                                         Renee M . arlield, Nevada Bar No. 12814
                                15                                                       8337 West Sunset Road, Suite 350
                                                                                         Las Vegas, Nevada 89113
                                16
                                                                                         Tel. (702) 949-1100
                                17
                                                                                         Attorneys for Defendant
                                18
                                                                                        ORDER
                                19
                                                   IT IS SO ORDERED.
                                20
                                                            23 day of _ __July
                                                   DATED this~             _ __ , 2020
                                21

                                22

                                23
                                                                                         Gloria M.STATES
                                                                                         UNITED    Navarro,DISTRICT
                                                                                                            District Judge
                                                                                                                       JUDGE
                                24                                                       United States District Court
                                       6948582.1
                                25

                                26

                                27

                                28
McCORMICK, BARSTOW.
 SHEPPARD, WAYTE &
    CARRUTH LLP
                                                                                    2               Case No. 2:19-cv-02001-GMN-BNW
8337 W SUtf.SET RD SUITE JSCI
    l,t.S\(fG,A.!J «,.,~·11:1
                                                            STIPULATION AND ORDER FOR DISMISSAL WITH PREJUDICE
